Citation Nr: 0610367	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  03-05 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from August 1970 to February 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran's claims were previously before the Board, and 
were remanded in October 2004.  Since all directed additional 
development was conducted, the veteran's claims are properly 
before the Board at this time.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that right ear hearing loss 
was present in service or that right ear sensorineural 
hearing loss was manifested within one year after service, 
and any current hearing loss, if shown, is not related to 
service or any incident of service.

2.  The competent and probative medical evidence of record 
demonstrates that the June 2005 VA audiological examination 
report showed pure tone thresholds in four frequencies from 
1000 to 4000 Hertz that averaged 33 decibels in the veteran's 
service-connected left ear, with a speech recognition of 90 
percent, corresponding to Level II hearing.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by service, nor may an organic disease of the nervous system 
(e.g., sensorineural hearing loss) be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005).

2.  The schedular criteria for an initial compensable 
evaluation for left ear hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.385, 
4.85-4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a June 2002 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
December 2002 statement of the case (SOC) and October 2005 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the 
December 2002 SOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006), requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Since the claim for an increased rating is being 
denied, no effective date will be assigned, so there can be 
no possibility of any prejudice to the veteran.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection for Right Ear Hearing Loss

Pursuant to 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a), a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and an organic disease of the nervous system (e.g., 
sensorineural hearing loss) becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The veteran contends that he currently has right ear hearing 
loss that is attributable to service.  However, the Board 
points out that his current level of hearing is not 
considered disabling for VA purposes.  There are three 
pertinent medical reports of record.  In July 2002, the 
veteran underwent VA examination.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
25
15

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear on the Maryland CNC Word Test.  As 
is shown, the auditory threshold at all frequencies is below 
40, and only the result at 2000 Hertz is greater than 26.  In 
addition, the veteran scored higher than 94 percent on the 
Maryland CNC Word Test.  Therefore, these results do not show 
a level of hearing loss that is disabling under the criteria 
of 38 C.F.R. § 3.385.

A December 2002 private medical record shows the veteran 
underwent audiological evaluation.  While the provider did 
not transcribe the specific pure tone threshold results, she 
did indicate that the veteran had essentially normal hearing 
in the right ear.  Word recognition was noted to be 84 
percent.  However, the examination performed was a PB max 
word test, not a Maryland CNC Word Test.  Therefore, this 
result is not applicable to the criteria of 38 C.F.R. 
§ 3.385, since it did not comply with the requirements of 
38 C.F.R. § 4.85(a).

Finally, the veteran was afforded an additional VA 
examination in June 2005.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
25
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear on the Maryland CNC Word Test.  As 
is shown, the auditory threshold at all frequencies is below 
40, and only the result at 2000 Hz is greater than 26.  In 
addition, the veteran scored higher than 94 percent on the 
word test.  Therefore, these results do not show a level of 
hearing loss that is disabling under the criteria of 
38 C.F.R. § 3.385.

These three records are the only medical documents associated 
with the claims file regarding the veteran's right ear 
hearing acuity.  As noted above, under 38 C.F.R. § 3.385, the 
veteran does not demonstrate a level of hearing that is 
disabling in any of these records, and the Board cannot grant 
service connection for such disorder.

Moreover, to whatever extent the veteran would be entitled to 
a presumption of service connection for sensorineural hearing 
loss manifested after separation from active duty, there is 
also no evidence that he has developed recognizable hearing 
loss in the right ear at any time.  Again, as stated above, 
the veteran currently demonstrates normal hearing in his 
right ear, which is not disabling according to the criteria 
of 38 C.F.R. § 3.385.

The Board recognizes that the veteran believes that he has a 
right ear hearing loss disability that is related to his 
period of active duty.  His sincerity is not in question.  
However, while the veteran is certainly capable of providing 
evidence of his subjectively observed symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the evidence preponderates against the claim for service 
connection for right ear hearing loss, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

III.  Increased Rating for Left Ear Hearing Loss

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The evaluation of the level 
of disability is to be based upon review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's statements regarding the effect that his 
service-connected left ear hearing loss has had on his life 
have been duly noted by the Board, and we sympathize with any 
discomfort it causes him in his daily life.  In evaluating 
service-connected hearing impairment, however, disability 
ratings are derived by a mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Evaluations of defective hearing range from noncompensable to 
100 percent, based upon organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies at 1000, 2000, 3000, and 4000 Hz.  The 
Rating Schedule establishes eleven different auditory acuity 
levels, designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6100.  In situations where 
service connection has been granted for defective hearing 
involving one ear, and the veteran does not have total 
deafness in both ears, a maximum 10 percent evaluation is 
assignable where hearing in the service-connected ear is at 
level X or XI.  Id.  The non-service-connected ear is 
assigned the Roman Numeral I.  38 C.F.R. § 4.85(f).

The Board observes that summary information accompanying the 
rating criteria for evaluating audiologic disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," the regulatory changes do 
not constitute liberalizing provisions.  38 C.F.R. § 4.86.  
The "unusual patterns of hearing impairment" include cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the pure tone thresholds are 30 decibels or 
less at 1,000 Hz and 70 decibels or more at 2000 Hz.  The 
evidence of record indicates that the veteran's left ear 
hearing disability does not fit one of these unusual patterns 
of hearing.

When the veteran underwent VA examination in July 2002, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
20
25
50

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The puretone threshold average was 
29 decibels.  Evaluating these test scores based upon Table 
VI, found at 38 C.F.R. § 4.85, reflects that the veteran's 
left ear hearing acuity is at Level I.  As noted above, any 
disability in his right ear, because it is not service-
connected, is assigned Level I.  Under Table VII, a Level I 
right ear and a Level I left ear corresponds to a 
noncompensable disability evaluation. 

As indicated above, the veteran underwent private examination 
in December 2002.  However, the provider did not transcribe 
the results, and the Board may not presume the results from a 
graph.  Therefore, while the Board can observe these results, 
to conclude what the actual hearing levels are would be 
speculative.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(Board may not interpret graphical representations of 
audiometric data); see also Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

Finally, the veteran underwent VA examination in June 2005.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
25
30
55

Speech audiometry revealed speech recognition ability of 90 
percent in the left ear.  The puretone threshold average was 
33 decibels.  Evaluating these test scores based upon Table 
VI, found at 38 C.F.R. § 4.85, reflects that the veteran's 
left ear hearing acuity is at Level II.  As indicated above, 
his non-service-connected right ear is assigned Level I.  On 
Table VII, Level II in one ear and Level I in the other ear 
also corresponds to a noncompensable disability evaluation.

Therefore, this evidence shows that the veteran's left ear 
hearing loss was rated noncompensable throughout the appeal 
period, and his disability rating cannot be increased.  The 
veteran's levels of hearing acuity, as reflected on Table VII 
of 38 C.F.R. § 4.85, are entitled to a noncompensable 
evaluation, and no more.  In order to be assigned a 10 
percent disability rating, the veteran would need Level X 
hearing in his service-connected left ear.  None of the 
audiological examination findings reflects that level of 
disability.

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating the disabilities and assigning compensation 
benefits.  Again, the criteria encompass what is termed the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  We do appreciate the veteran's concern 
that he has trouble hearing in certain environments, but no 
specific compensation is provided based upon such inability; 
it is impairment of earning capacity that is paramount.  
Here, the objective evidence is at the crux of the matter, 
and it provides no appropriate basis for granting 
compensation for the level of left ear hearing loss currently 
demonstrated.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for a compensable rating for 
the veteran's left ear hearing loss, the benefit-of-the-doubt 
doctrine is inapplicable, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected left ear hearing 
loss, as the Court indicated can be done in this type of 
case.  However, upon reviewing the longitudinal record in 
this case, we find that, at no time since the filing of the 
veteran's claim for service connection, in May 2002, has his 
left ear hearing loss been more disabling than as currently 
rated under the present decision.


ORDER

Service connection for right ear hearing loss is denied.

An initial compensable evaluation for left ear hearing loss 
is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


